UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-Q [Missing Graphic Reference] xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-27739 ROYAL QUANTUM GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 90-0315909 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 251 MidPark Blvd, Suite #145, S.E.Calgary, ABCanadaT2X 1S3 (Address of principal executive offices) (403) 288-4321 (Issuer's telephone number) with a copy to: Zouvas Law Group, P.C. 2368 Second Avenue San Diego, CA 92101 Telephone (619) 688-1116 Facsimile: (619) 688-1716 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filer o Non-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of March 31, 2012, there were 52,784,272shares of the registrant’s $0.001 par value common stock issued and outstanding. Page - 1 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4. CONTROLS AND PROCEDURES 16 PART II OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 17 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS [REMOVED AND RESERVED] 17 ITEM 5. OTHER INFORMATION 17 ITEM6. EXHIBITS 18 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements that may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Royal Quantum Group, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "RYQG" refers to Royal Quantum Group, Inc. Page - 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX Unaudited Condensed Balance Sheet as of March 31, 2011 and Audited Condensed Consolidated Balance Sheet as of December 31, 2011 F-1 to F-2 Unaudited Condensed Statement of Operations for the three Months Ended March 31, 2012 and 2011 F-3 Unaudited Condensed Statement of Cash Flows for the Three Months Ended March 31, 2012 and 2011 F-4 Notes to Condensed Financial Statements F-5 Page - 3 ROYAL QUANTUM GROUP CONDENSED BALANCE SHEETS FOR THE THREE MONTHS ENDING DECEMBER 31, 2, 2012 March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid Services - Total current assets Property and equipment: Furniture and fixtures Less: accumulated depreciation ) ) Total property and equipment, net - - Other assets: Proved oil and gas properties, full cost method Less: accumulated depletion ) ) Unproved oil and gas properties Deferred offering costs - Total other assets Total assets $ $ The accompanying notes to condensed financial statements are an integral part of these statements. F - 1 ROYAL QUANTUM GROUP CONDENSED BALANCE SHEETS FOR THE THREE MONTHS ENDING MARCH 31, 2, 2012 (Continued) March 31, December 31, (Unaudited) LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Royalties due stockholders Related party payables Notes payable Stockholder loans Total current liabilities Long-term liabilities: Asset retirement obligation Total long-term liabilities Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 authorized 10,000,000 shares no shares issued at March 31, 2012 and December 31, 2011 - - Common stock, par value $.001 Issued 52,991,272 shares at March 31, 2012 and 52,991,272 shares at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Other comprehensive gain/(loss) ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes to condensed financial statements are an integral part of these statements. F - 2 ROYAL QUANTUM GROUP CONDENSED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDING MARCH 31, 2, 2012 For the three months March 31, (Unaudited) (Unaudited) Oil revenue $ $ Operating expenses Production costs Royalty expense Related party consulting fees Related party rent expense Professional fees General & administrative Total operating expenses ) ) Loss from operations ) ) Other income (expenses) Interest expense ) ) Total other income (expense) ) ) Net loss $ ) $ ) Loss per share - Basic and diluted $ ) $ ) Weighted average shares outstanding The accompanying notes to condensed financial statements are an integral part of these statements. F - 3 ROYAL QUANTUM GROUP CONDENSED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDING MARCH 31, 2, 2012 For the three months ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation - 93 Depletion (Increase) decrease in accounts receivable ) ) (Increase) decrease in prepaid services ) - Decrease in deferred offered offering costs - Increase (decrease) in accrued interest on notes payable Increase (decrease) in accounts payable ) ) Increase (decrease) in royalties due stockholders ) Increase (decrease) in related party accounts payable Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in oil and gas properties 47 ) Net cash (used in) investing activities 47 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of units consisting of common stock and oil and gas royalties - - Net cash provided by financing activities - - Effect of exchange rates on cash 27 Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $
